United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Burlington, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-469
Issued: May 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 29, 2014 appellant, through counsel, timely appealed the October 23, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that his claimed lumbar condition was causally
related to his November 16, 2013 employment exposure.
FACTUAL HISTORY
Appellant, a 46-year-old city letter carrier, filed a traumatic claim alleging that he injured
his lower back on November 16, 2013 when he lifted a tray of mail from a hamper and placed it
into his postal vehicle (LLV). He had sustained a prior work-related lumber work-related lumbar

1

5 U.S.C. §§ 8101-8193 (2006).

injury on or about June 15, 2013 claim number xxxxxx713.2 Appellant was on a light-duty
assignment at the time of the November 16, 2013 employment incident. His limitations included
an eight-hour workday, five to six hours walking, and a 35-pound lifting restriction.3 The
employing establishment claimed that appellant worked outside his restrictions on November 16,
2013, noting that one of the trays he loaded into his LLV weighed 51 pounds.
A coworker, Scott R. Empie, provided a statement that he helped appellant by loading
mail trays into the LLV on the morning of November 16, 2013. He stated that he observed
appellant in what appeared to be a lot of pain. Appellant told Mr. Empie that his back was going
into a spasm.
In a December 15, 2013 supplemental statement, appellant indicated that he did not know
if he had lifted above his 35-pound restriction. He stated that he had approximately four to five
mail trays in total and they were not weighed for him, nor did he have a scale to weigh them
himself. Appellant questioned his supervisor’s allegation that he lifted a tray weighing 51
pounds, noting that Mr. Empie helped load his mail trays into the LLV on November 16, 2013.
OWCP received prior treatment records covering the period September 4 through
October 10, 2013. Dr. Flimlin first examined appellant on September 4, 2013 for complaints of
low back pain and bilateral hip pain, right greater than left. Her preliminary diagnoses included
hip osteoarthritis, lumbar degenerative disc disease, and low back pain radiating to both legs. At
the time, Dr. Flimlin recommended obtaining a lumbar magnetic resonance imaging (MRI) scan.
When appellant returned for follow up on September 18, 2013, Dr. Flimlin diagnosed
lumbar degenerative disc disease, L5-S1 disc herniation, and lumbar spinal stenosis -congenitally small canal. She imposed a six-hour workday, a 25-pound lifting restriction, and
precluded repetitive twisting from the waist. Dr. Flimlin indicated that repetitive twisting with
lifting mail had certainly worsened and exacerbated appellant’s condition. She advised him to
continue with chiropractic treatment and to follow up with her in four weeks.
Dr. Flimlin next saw appellant on October 10, 2013. She noted that he had been working
with restrictions and continued to experience back pain radiating into the right hip. Appellant
also continued to receive weekly chiropractic treatment. Dr. Flimlin indicated that his lumbar
MRI scan was consistent with central disc herniation at L5-S1 and lumbar spondylosis with
congenitally small canal. The MRI scan also showed moderate central stenosis and severe
bilateral/lateral recess stenosis. Dr. Flimlin noted that appellant had done well with chiropractic
adjustments and work restrictions. At that time, she amended his work restrictions to allow for
an eight-hour workday and a 35-pound lifting restriction. Dr. Flimlin advised appellant to follow
up with her in eight weeks.
Appellant returned to see Dr. Flimlin on November 20, 2013. She described him as
having known degenerative changes in the spine with L5-S1 disc herniation, moderate central
2

The hearing representative’s October 23, 2014 decision noted that appellant’s prior claim was accepted for
L5-S1 disc herniation and bilateral lumbar radiculopathy. Although appellant’s counsel asked the hearing
representative to consolidate (double) the two lumbar injury claims, the complete record regarding appellant’s
June 15, 2013 occupational disease claim number xxxxxx713 is currently unavailable for review by the Board.
3

Dr. Mary T. Flimlin, a Board-certified physiatrist, provided the above noted work restrictions.

2

stenosis, and severe bilateral/lateral recess stenosis. Dr. Flimlin noted that four days earlier
appellant had lifted a mail hamper onto a truck and experienced severe axial back pain. She also
noted that he continued to experience some episodic right leg pain radiating along the lateral
aspect of the thigh, but the reinjury four days ago was 100 percent back. Since then, appellant
had been seen by a chiropractor who provided electrostimulation and back adjustments, which he
had found helpful. Dr. Flimlin stated that the work incident four days ago with “bending, lifting,
and twisting,” caused a “recurrence of back pain.” She prescribed Gabapentin and recommended
an epidural steroid injection at L5-S1. Dr. Flimlin also recommended lower extremity
electrodiagnostic studies to rule out L4-5 radiculopathy. As far as work limitations, she
indicated that appellant could perform in a sedentary capacity with a 10-pound lifting restriction.
Dr. Flimlin also precluded bending, twisting, and repetitive lifting. She advised appellant to
follow-up in four to six weeks.
Dr. Mark Bradley, a chiropractor, examined appellant on November 25, 2013. He noted
that he had been seeing appellant for his low back since September 11, 2013, but did not provide
a specific diagnosis. Dr. Bradley reviewed a November 25, 2013 light-duty job offer and
expressed his opinion that the offered position was inconsistent with Dr. Flimlin’s work
restrictions.
In a December 4, 2013 report, Dr. Flimlin advised that appellant could return to light duty
with an eight-hour workday. She imposed a 35-pound lifting restriction. Dr. Flimlin also
indicated that appellant was able to drive and could walk five to six hours per day.4
Dr. Michael T. Borrello, a Board-certified anesthesiologist with a subspecialty in pain
medicine, examined appellant on December 9, 2013. Appellant reported having developed some
low back pain approximately 6 months ago, which had since worsened. He also reported a
significant aggravation on November 16, 2013 when lifting approximately 30 pounds at work.
Dr. Borrello noted that appellant worked as a letter carrier and had been under a 30-pound lifting
restriction. The November 16, 2013 lifting incident reportedly involved a rotational component
which, according to appellant, exacerbated his low back pain with radiation into his right lower
extremity down to the calf. Appellant also reported occasional numbness and tingling.
Dr. Borrello diagnosed lumbar spondylosis and later administered an epidural steroid injection at
L5-S1.
On December 11, 2013 Dr. Flimlin advised that appellant was temporarily totally
disabled pending the results of an upcoming functional capacity evaluation.
In a January 10, 2014 decision, OWCP denied appellant’s traumatic injury claim.
Although he established fact of injury, OWCP found the medical evidence insufficient to
establish a causal relationship between his diagnosed lower back conditions and the
November 16, 2013 employment incident.
Appellant requested an oral hearing, which was held on August 6, 2014.

4

These are the same limitations that were in place at the time of the November 16, 2013 employment incident.

3

OWCP received additional medical evidence, which included January 2, 2014 treatment
notes from Dr. Borrello, who administered an epidural steroid injection at L5-S1. Dr. Borrello
continued to diagnose lumbar spondylosis.
On January 24, 2014 Dr. Flimlin advised that appellant could immediately resume work
in a part-time (four hours), light-duty capacity.
In a January 30, 2014 report, Dr. Flimlin stated that she saw appellant on November 20,
2013, four days after he reinjured his lower back while lifting a “mail hamper onto a truck” at
work. She explained that he had degenerative changes in the lumbar spine, but that with the
lifting incident worsened the symptoms that were related to a work-related injury. Dr. Flimlin
further stated that she believed with medical certainty that the lifting incident caused a recurrence
of appellant’s low back pain with radicular symptoms into the right leg. She also indicated that
his chiropractic treatment provided symptomatic relief and was helpful for axial unloading of the
spine. In closing, Dr. Flimlin noted that the November 16, 2013 recurrence of symptoms was a
reinjury of appellant’s original injury.
Bang To, a certified physician assistant, treated appellant on March 6, 2014 for injuries to
his head, left shoulder/elbow, and lower back. Appellant had recently fallen on ice and hit the
back of his head. With respect to appellant’s lumbar region, Mr. To noted that he had landed flat
on his back and it was a bit sore. Mr. To also noted a prior history of two herniated lumbar discs,
with constant lower back pain. He further noted that appellant was currently on work restriction.
Mr. To’s diagnoses included head injury, headache, left elbow pain, and lumbar spine pain, all of
which he attributed to work activities. Additionally, he advised that appellant could return to
regular work without restrictions.5
In July 10, 2014 follow-up treatment notes, Dr. Flimlin indicated that appellant was
injured on November 16, 2013 and reinjured on January 13, 2014. She noted that since his last
visit, he had been working eight-hour days, five days a week. Dr. Flimlin further noted that
appellant periodically experienced some soreness in his low back radiating to the hip. Appellant
currently denied any numbness or tingling into the legs, and there was no leg pain. Dr. Flimlin
also reported improved strength and increased range of motion in the hip and lumbosacral spine.
She noted a history of disc herniation with radiculopathy, which had improved significantly such
that appellant no longer experienced radicular symptoms. Accordingly, Dr. Flimlin advised that
he could permanently return to a nine-hour workday, five days per week. She also indicated that
no follow up was necessary.
In an October 23, 2014 decision, the Branch of Hearings & Review affirmed OWCP’s
January 10, 2014 decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,

5

Mr. To identified appellant as a postal service employee, but did not otherwise describe his duties.

4

including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a
personal injury.8 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.9
ANALYSIS
Appellant attributed his current low back condition to the November 16, 2013 lifting
incident. He had previously injured his lower back on or about June 15, 2013. According to the
hearing representative, OWCP accepted appellant’s prior disease claim number xxxxxx713 for
L5-S1 disc herniation and bilateral lumbar radiculopathy. At the time of the November 16, 2013
incident, appellant was working in a light-duty capacity as a result of his preexisting lumbar
condition. His treating physician, Dr. Flimlin, provided various lumbar-related diagnoses, which
included degenerative disc disease, L5-S1 disc herniation, spondylosis with congenitally small
canal, moderate central stenosis, and severe bilateral/lateral recess stenosis. Dr. Borrello also
diagnosed lumbar spondylosis. As the hearing representative correctly noted, the issue is
whether appellant’s current lumbar conditions are causally related to the November 16, 2013
employment incident. As noted, causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue.10
Although appellant’s chiropractor noted that he had been treating appellant for his low
back since September 2013, Dr. Bradley did not provide a specific lumbar-related diagnosis in
his November 25, 2013 report.
Dr. Borrello initially examined appellant on December 9, 2013 and diagnosed lumbar
spondylosis. His report referenced a “significant aggravation” on November 16, 2013 when
lifting approximately 30 pounds at work. However, Dr. Borrello did not specifically comment
6

20 C.F.R. § 10.115(e), (f) (2014); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

Robert G. Morris, supra note 8.

5

on whether appellant’s letter carrier duties either caused or contributed to his diagnosed lumbar
degenerative osteoarthritis. He merely reported appellant’s description of what occurred on
November 16, 2013. Accordingly, Dr. Borrello’s treatment notes are insufficient to establish a
causal relationship between appellant’s lumbar spondylosis and the November 16, 2013
employment incident.
Mr. To, a physician assistant, treated appellant for an unrelated fall on March 6, 2014.
He noted a prior history of lumbar herniated disc, but did not comment on or even mention
appellant’s November 16, 2013 lifting incident. Certain healthcare providers such as physician
assistants, nurse practitioners, physical therapists and social workers are not considered
“physician[s]” as defined under FECA.11 As such, their opinions will not suffice for purposes of
establishing entitlement to FECA benefits.12 A report from a physician assistant or certified
nurse practitioner will be considered medical evidence if countersigned by a qualified
physician.13
In her November 20, 2013 report, Dr. Flimlin indicated that four days prior appellant
lifted a mail hamper onto a truck and experienced severe axial back pain. She characterized the
November 16, 2013 work incident as involving “bending, lifting, and twisting,” which caused a
“recurrence of back pain.” In her January 30, 2014 report, Dr. Flimlin stated that appellant
reinjured his lower back while lifting a “mail hamper onto a truck.” She noted that he had
degenerative changes in the lumbar spine, and explained that the November 16, 2013 lifting
incident “[reinjured] the symptoms that were related to a work-related injury on [January 13,
2014].” Dr. Flimlin believed with medical certainty that the lifting incident caused a recurrence
of appellant’s low back pain with radicular symptoms into the right leg. In closing, she reiterated
that the November 16, 2013 recurrence of symptoms was a reinjury of appellant’s original injury.
Dr. Flimlin’s above-noted reports are insufficient to establish causal relationship for
several reasons. First, her reported history of injury is inaccurate. Appellant did not lift a “mail
hamper onto a truck.” He lifted a mail tray from a hamper and placed the mail tray into his LLV.
Second, on at least two occasions Dr. Flimlin referenced a January 13, 2014 work-related injury,
which is not otherwise supported in the record. A physician’s opinion on causal relationship
must be based on a complete factual and medical background.14 Lastly, Dr. Flimlin did not
provide a specific diagnosis related to the November 16, 2013 employment incident. She
variously characterized the November 16, 2013 incident as causing a recurrence of low back pain
and/or a reinjury of symptoms. Back pain is a symptom, not a medical diagnosis. Subjective
complaints of pain are not sufficient, in and of themselves, to support compensation benefits
under FECA.15

11

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

12

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

14

Victor J. Woodhams, supra note 8.

15

20 C.F.R. § 10.501(a)(3).

6

The mere fact that a condition manifests itself during a period of employment is not
sufficient to establish causal relationship.16 Temporal relationship alone will not suffice.17
Furthermore, appellant’s personal belief that his employment activities either caused or
contributed to his condition is insufficient, by itself, to establish causal relationship.18 The Board
finds that the medical evidence of record fails to establish that his current lumbar condition is
causally related to his accepted November 16, 2013 employment exposure. Accordingly, OWCP
properly denied appellant’s traumatic injury claim.
CONCLUSION
Appellant failed to establish that his current lumbar condition is causally related to the
November 16, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.19
Issued: May 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Id. at § 10.115(e).

17

See D.I., 59 ECAB 158, 162 (2007).

18

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

19

Appellant may submit new evidence or argument with a written request for reconsideration to OWCP within
one year of this merit decision. 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

7

